An application by a teacher for service retirement under Greater New York charter (Sec. 1092, subd. K) is not effective until delivered, and such delivery does not result from a mere deposit in the mails (Crown Point Iron Co. v. AEtna InsuranceCo., 127 N.Y. 608; Peabody v. Satterlee, 166 N.Y. 174).
The order of the Appellate Division and that of the Special Term should be reversed and the application denied with costs in all courts.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Orders reversed, etc. *Page 417